Name: 80/533/EEC: Commission Decision of 14 May 1980 applying special intervention measures for common wheat of bread-making quality in certain Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-06-04

 Avis juridique important|31980D053380/533/EEC: Commission Decision of 14 May 1980 applying special intervention measures for common wheat of bread-making quality in certain Member States Official Journal L 138 , 04/06/1980 P. 0011 - 0012****( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ NO L 188 , 26 . 7 . 1979 , P . 1 . ( 3 ) OJ NO L 181 , 21 . 7 . 1977 , P . 26 . ( 4 ) OJ NO L 187 , 25 . 7 . 1979 , P . 7 . ( 5 ) OJ NO L 281 , 1 . 11 . 1975 , P . 49 . COMMISSION DECISION OF 14 MAY 1980 APPLYING SPECIAL INTERVENTION MEASURES FOR COMMON WHEAT OF BREAD-MAKING QUALITY IN CERTAIN MEMBER STATES ( ONLY THE DUTCH , ENGLISH , FRENCH AND GERMAN TEXTS ARE AUTHENTIC ) ( 80/533/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1547/79 ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 4 ) THEREOF , WHEREAS PROVISION HAS BEEN MADE FOR SUPPORTING THE PRODUCTION OF COMMON WHEAT OF GOOD BREAD-MAKING QUALITY AT THE LEVEL OF THE REFERENCE PRICE ; WHEREAS PROVISION SHOULD ALSO BE MADE FOR SUPPORTING THE MARKET PRICES OF COMMON WHEAT OF MINIMUM BREAD-MAKING QUALITY , WHERE NECESSARY BY REFERENCE TO THE SAID REFERENCE PRICE ; WHEREAS BECAUSE OF THE PRESENT POSITION AND OUTLOOK FOR SUPPLIES OF COMMON WHEAT OF BREAD-MAKING QUALITY , THERE IS CONCERN REGARDING THE BEHAVIOUR OF THE MARKET AT THE END OF THE 1979/80 MARKETING YEAR ; WHEREAS ARRANGEMENTS SHOULD BE MADE , ADDITIONAL TO THE SPECIAL PRIVATE STORAGE AID MEASURES ALREADY ADOPTED FOR THE END OF THE MARKETING YEAR , FOR INTERVENTION PURCHASING IN FRANCE , THE NETHERLANDS , BELGIUM , THE UNITED KINGDOM AND CERTAIN REGIONS OF GERMANY OF 775 000 TONNES OF COMMON WHEAT OF BREAD-MAKING QUALITY IN STORE IN THE MONTH OF MAY IN THESE COUNTRIES AND THESE REGIONS OF GERMANY ; WHEREAS THE CONDITIONS LAID DOWN IN COMMISSION REGULATION ( EEC ) NO 1629/77 OF 20 JULY 1977 LAYING DOWN DETAILED RULES OF APPLICATION FOR SPECIAL INTERVENTION MEASURES TO SUPPORT THE DEVELOPMENT OF THE MARKET IN COMMON WHEAT OF BREAD-MAKING QUALITY ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1543/79 ( 4 ), MUST BE APPLICABLE TO THE PRESENT MEASURE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE KINGDOM OF THE NETHERLANDS , AND THE UNITED KINGDOM SHALL , IN ACCORDANCE WITH THE PROVISIONS SET OUT BELOW , BUY THROUGH THEIR INTERVENTION AGENCIES , AT THE REFERENCE PRICE APPLICABLE TO THE MONTH OF MAY 1980 IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 5 OF REGULATION ( EEC ) NO 1629/77 , THE QUANTITIES OF COMMON WHEAT OF BREAD-MAKING QUALITY , UP TO A MAXIMUM LIMIT OF 775 000 TONNES , IN STORE IN THE COMMUNITY COUNTRIES AND REGIONS INDICATED THAT ARE OFFERED TO THEM DURING THE MONTH OF MAY 1980 . THE MAXIMUM QUANTITY SPECIFIED IN THE PRECEDING SUBPARAGRAPH IS ALLOCATED AMONG THE MEMBER STATES CONCERNED AS FOLLOWS : // - BELGIUM : // 50 000 TONNES , // - GERMANY : // 100 000 TONNES // // ( 60 000 TONNES IN SCHLESWIG-HOLSTEIN , 20 000 TONNES IN REGIERUNGSBEZIRK UNTERFRANKEN AND 20 000 TONNES IN REGIERUNGSBEZIRK KASSEL ), // - FRANCE : // 500 000 TONNES , // - NETHERLANDS : // 75 000 TONNES , // - UNITED KINGDOM : // 50 000 TONNES . // OFFERS MUST BE MADE BY 31 MAY 1980 AT THE LATEST . SHOULD THE TOTAL QUANTITIES OFFERED IN A MEMBER STATE OR THE REGIONS OF GERMANY INDICATED ABOVE EXCEED THE MAXIMUM LAID DOWN IN THE ABOVE SUBPARAGRAPH THE INTERVENTION AGENCY CONCERNED SHALL ALLOCATE THE QUANTITIES TO BE PURCHASED FROM INDIVIDUAL HOLDERS IN PROPORTION TO THE QUANTITIES OFFERED . DELIVERY OF THE QUANTITIES ACCEPTED MUST BE MADE BY 30 JUNE 1980 AT THE LATEST . ARTICLE 2 PURCHASING SHALL BE CARRIED OUT IN ALL THE INTERVENTION CENTRES AUTHORIZED FOR COMMON WHEAT AND SHALL BE CARRIED OUT IN ACCORDANCE WITH THE CONDITIONS SET OUT IN ARTICLES 1 AND 2 OF REGULATION ( EEC ) NO 2738/75 ( 5 ). ARTICLE 3 THE INTERVENTION AGENCIES CONCERNED SHALL ADOPT ANY ADDITIONAL PROCEDURES AND CONDITIONS FOR TAKING OVER THE WHEAT COMPATIBLE WITH THE PROVISIONS OF THIS REGULATION THAT ARE NECESSARY BECAUSE OF SPECIAL CONDITIONS EXISTING IN THE MEMBER STATE IN QUESTION . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE KINGDOM OF THE NETHERLANDS , AND THE UNITED KINGDOM . DONE AT BRUSSELS , 14 MAY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT